

116 S3482 IS: Emergency U.I. Solutions Act of 2020
U.S. Senate
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3482IN THE SENATE OF THE UNITED STATESMarch 12, 2020Mr. Booker introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide full Federal funding for regular unemployment compensation for the first week of otherwise compensable unemployment in areas.1.Short titleThis Act may be cited as the Emergency U.I. Solutions Act of 2020.2.Temporary coverage of regular unemployment compensation for the first week of otherwise compensable unemployment in areas covered by an emergency declaration with full Federal funding(a)Federal-State agreementsAny State which desires to do so may enter into and participate in an agreement under this section with the Secretary of Labor (in this section referred to as the Secretary). Any State which is a party to an agreement under this title may, upon providing 30 days' written notice to the Secretary, terminate such agreement.(b)Provisions of agreement(1)In generalAny agreement under subsection (a) shall provide that the State agency of the State will make payments of regular compensation to an individual for the first week of otherwise compensable unemployment with respect to employment in an area for which there is an emergency declaration for such week.(2)Emergency declarationIn this section, the term emergency declaration means, with respect to an area, any of the following:(A)A major disaster declared for the area by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).(B)An emergency declared for the area by the President under section 501 of such Act (42 U.S.C. 5191).(C)A public health emergency declared for the area by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d).(c)Payments to States(1)Full reimbursementThere shall be paid to each State which has entered into an agreement under this section an amount equal to 100 percent of—(A)the total amount of regular compensation paid to individuals by the State pursuant to such agreement; and(B)any additional administrative expenses incurred by the State by reason of such agreement (as determined by the Secretary).(2)Terms of paymentsSums payable to any State by reason of such State's having an agreement under this section shall be payable, either in advance or by way of reimbursement (as determined by the Secretary), in such amounts as the Secretary estimates the State will be entitled to receive under this section for each calendar month, reduced or increased, as the case may be, by any amount by which the Secretary finds that his estimates for any prior calendar month were greater or less than the amounts which should have been paid to the State. Such estimates may be made on the basis of such statistical, sampling, or other method as may be agreed upon by the Secretary and the State agency of the State involved.(d)Funding(1)Compensation(A)In generalFunds in the Federal unemployment account (as established by section 905(g)) of the Unemployment Trust Fund (as established by section 904(a)) shall be used to make payments under subsection (c)(1)(A).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the Federal unemployment account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid.(2)Administrative expenses(A)In generalFunds in the employment security administration account (as established by section 901(a) of the Social Security Act (42 U.S.C. 1105(a)) of the Unemployment Trust Fund (as established by section 904(a) of such Act (42 U.S.C. 1104(a)) shall be used to make payments to States and Indian Tribes pursuant to subsection (c)(1)(B).(B)Transfer of fundsNotwithstanding any other provision of law, the Secretary of the Treasury shall transfer from the general fund of the Treasury (from funds not otherwise appropriated) to the employment security administration account such sums as the Secretary of Labor estimates to be necessary to make payments described in subparagraph (A). There are appropriated from the general fund of the Treasury, without fiscal year limitation, the sums referred to in the preceding sentence and such sums shall not be required to be repaid. (3)CertificationsThe Secretary shall from time to time certify to the Secretary of the Treasury for payment to each State the sums payable to such State under this section.(e)ApplicabilityAn agreement entered into under this section shall apply to weeks of unemployment with respect to a State—(1)beginning after the date on which such agreement is entered into; and(2)ending on or before the earlier of—(A)January 1, 2022; or(B)the date the State law is in compliance with the requirement under section 3304(a)(22) of the Internal Revenue Code of 1986.(f)Fraud and overpaymentsThe provisions of section 4005 of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 122 Stat. 2356) shall apply with respect to compensation paid under an agreement under this section to the same extent and in the same manner as in the case of emergency unemployment compensation under title IV of such Act.(g)DefinitionsFor purposes of this section, the terms regular compensation, State, State agency, State law, and week have the respective meanings given such terms under section 205 of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note).3.Permanent State plan requirement to provide payment of regular unemployment compensation for the first week of otherwise compensable unemployment(a)Disallowing waiting weeks(1)In generalSection 3304(a) of the Internal Revenue Code of 1986 (relating to approval of State unemployment compensation laws) is amended—(A)in paragraph (18), by striking and at the end;(B)by redesignating paragraph (19) as paragraph (20); and(C)by inserting after paragraph (18) the following new paragraph: (19)compensation is paid to an individual for their first week of otherwise compensable unemployment without a waiting week; and.(2)Effective dateThe amendments made by this subsection shall apply to weeks of unemployment beginning on or after January 1, 2022 (or earlier if established by State law (but in no case earlier than the date of enactment of this Act)). (b)Conforming amendment to the extended benefit programSection 204(a) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) is amended—(1)in paragraph (2)(B), by striking paid for and inserting subject to paragraph (4), paid for; and(2)by adding at the end the following new paragraph:(4)Subparagraph (B) of paragraph (2) shall not apply—(A)in the case of a State that pays regular compensation to an individual for the first week of otherwise compensable unemployment under an agreement under section 2 of the Emergency U.I. Solutions Act of 2020; or(B)to weeks of unemployment beginning on or after the earlier of—(i)January 1, 2022; or(ii)with respect to a State, the date the State law is in compliance with section 3304(a)(19) of the Internal Revenue Code of 1986..